WEST JEFFERSON MEDICAL CENTER MEDICAL STAFF, THROUGH JONATHAN C. BORASKI, M.D., K. BARTON FARRIS, M.D., PABLO J. LABADIE, M.D., AND DAVID C. TREEN, JR., M.D.,
v.
THE STATE OF LOUISIANA AND THE LOUISIANA DEPARTMENT OF HEALTH AND HOSPITALS.
No. 12-CC-0153.
Supreme Court of Louisiana.
April 20, 2012.
PER CURIAM.
Granted. The case is remanded to the court of appeal for briefing, argument, and opinion. In its opinion, the court should address the issue of issue of subject matter jurisdiction. See West Jefferson Medical Center Staff v. State of Louisiana, 09-1365 (La. 2/26/10), 28 So. 3d 257.